Underwood, Judge.
Johnson was found guilty in the Superior Court of Richmond County of the offenses of armed robbery and aggravated assault. He filed an appeal pro se, contending he was denied his constitutional right to appeal because the trial court refused to appoint counsel to represent him on appeal, knowing he was indigent.
There is nothing in the record to support Johnson’s contention that he requested counsel, or that the court refused to appoint counsel to represent him on this appeal. Treating the document he filed in this court June 25,1979 as an enumeration of error and brief, the only document in the record to support his contention is the motion for leave to proceed in forma pauperis he filed in the Superior Court of Richmond County on April 5,1979. However, that was *158a motion to proceed in forma pauperis pursuant to 28 USC § 1915 (d), which applies only to proceedings in federal courts, and has no application to this appeal. Neither is there anything in the record to support Johnson’s contention that his counsel at trial requested the court to appoint another attorney to represent Johnson on appeal. "The burden is on the party alleging error to show it affirmatively by the record.” Shepherd v. Shepherd, 225 Ga. 455, 457 (169 SE2d 314) (1969); Maloy v. Dixon, 127 Ga. App. 151, 153 (193 SE2d 19) (1972). Accordingly, the enumeration of error is without merit.
Submitted July 12, 1979
Decided September 4, 1979.
Payne F. Johnson, Jr., pro se.
Richard E. Allen, District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Bañke, J., concur.